Citation Nr: 0914706	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

In May 2008 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Evidence pertinent to the matter 
on appeal was received contemporaneously with the Veteran's 
May 2008 Board hearing.  The Veteran has waived initial RO 
consideration of this evidence.


FINDINGS OF FACT

1.  A June 21, 2006 rating decision assigned a temporary 
total hospitalization rating for service-connected PTSD from 
May 30, 2006 through July 27, 2006, pursuant to a report of 
VA hospitalization in excess of 21 days from May 30, 2006, 
and assigned a 70 percent rating from July 28, 2006.

2.  Pursuant to the Veteran's claim for an increased 
disability rating for his service-connected PTSD received on 
August 31, 2006, the rating decision on appeal awarded a 100 
percent rating from July 28, 2006.


CONCLUSION OF LAW

The criteria for an earlier effective date for a 100 percent 
disability rating for PTSD have not been met.  38 U.S.C.A. §§ 
5107(b), 5110, 7105 (West 2002); 38 C.F.R. § 3.400, 4.130, 
Diagnostic Code 9411 (as in effect in 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in September 2006 the Veteran was 
informed of the evidence and information necessary to 
substantiate his increased rating claim, the information 
required of him to enable VA to obtain evidence in support of 
the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The September 2006 letter 
contained notice regarding the assignment of an effective 
date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
September 2006 correspondence did not satisfy the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Additionally, a VCAA notice letter did not 
specifically reference the earlier effective date claim at 
issue.  Such errors are presumed prejudicial.  However, such 
error has been rendered harmless as the record reflects that 
the veteran had actual knowledge of the information and 
evidence, as well as relevant law, for consideration in 
adjudicating the issue on appeal.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In this regard, the Board notes 
that a September 2007 statement of the case (SOC) set forth 
the relevant law and regulations for consideration in 
assigning an earlier effective date in this case.  In 
statements on appeal, the veteran and his representative 
demonstrated actual knowledge of the criteria for 100 percent 
rating under the relevant diagnostic code for PTSD.  
Additionally, in view of the foregoing, any timing error 
pursuant to Pelegrini has also been rendered moot as the case 
was readjudicated, and the Veteran has not been prejudiced by 
the timing of the relevant notice in this case.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA records.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Analysis

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

In cases involving a claim for higher compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  38 C.F.R. § 3.400(o)(2).

An August 1994 RO decision granted service connection for 
PTSD and assigned a rating of 30 percent, effective February 
1994.  

A March 2005 RO decision granted a 70 percent rating for 
PTSD, effective October 2004.  Following notice to the 
Veteran, with his appellate rights, in March 2005, no appeal 
was taken from that determination.  As such, the March 2005 
RO decision is final.  38 U.S.C.A. § 7105.

Following receipt of information showing the Veteran's 
treatment from May 30, 2006 to July 28, 2006 in an inpatient 
VA PTSD program, a June 2006 RO decision assigned a temporary 
100 percent hospitalization evaluation, pursuant to 38 C.F.R. 
§ 4.29, from May 30, 2006 to July 27, 2006, and a rating of 
70 percent for PTSD from July 28, 2006 pursuant to Diagnostic 
Code 9411.  Notice of the determination was provided to the 
Veteran, with his appellate rights, in June 2006.  

On August 31, 2006, VA received the Veteran's request for an 
increased rating for his service-connected PTSD.  The 
December 2006 rating decision on appeal increased the rating 
assigned for PTSD pursuant to Diagnostic Code 9411 from 70 
percent to 100 percent, effective July 28, 2006.

A March 2007 RO decision essentially denied entitlement to an 
earlier effective date for a 100 percent rating for PTSD.

Under Diagnostic Code 9411, a 100 percent evaluation is 
assignable for PTSD where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board observes that the Veteran's 100 percent rating for 
PTSD is effective from May 30, 2006.  As a practical matter, 
the Board must, in this case, determine whether any of the 
evidence of record for the one year period prior to the date 
of the report of VA hospitalization beginning May 30, 2006, 
the date of the increased rating claim pursuant to 38 C.F.R. 
§ 3.157(b)(1), (from May 30, 2005 through May 29, 2006), 
warrants a rating of 100 percent for PTSD.

The Board finds that there has been no demonstration by 
competent clinical evidence of record that the rating 
criteria for a disability evaluation of 100 percent for the 
Veteran's service-connected PTSD were met at any time from 
May 30, 2005 to May 29, 2006.

The only pertinent evidence from the relevant time period in 
question is a February 2006 VA mental health care plan.  
While the February 2006 health plan noted a diagnosis of 
PTSD, and noted the Veteran's problems with drinking, the 
health plan did not contain any clinical findings relating to 
psychiatric disability.  In the same manner, the Board 
observes that the Veteran's May 2008 Board hearing testimony 
and the Veteran's statements submitted in June 2007 and May 
2008, while noting some of his PTSD symptoms, do not contain 
pertinent findings that would serve as a basis for an earlier 
effective date for the 100 percent rating in this case.

In short, the effective date for the grant of the 100 percent 
rating for the Veteran's service-connected PTSD can not be 
earlier than May 30, 2006.




ORDER

Entitlement to an earlier effective date for a 100 percent 
rating for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


